DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “low” in claim 20 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 10, 12-18, 21-25, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2014/0117253) in view of Mayer et al. (US 2012/0222723).
Regarding claim 1, Edwards discloses a luminescent concentrator comprising: a waveguide (200 in Fig. 9A; [0083] L26 discloses waveguide material) containing first and second sheets of glass ([0082]; 130 and 130' in Fig. 8A; [0050]), and a luminescent layer disposed between, and in direct contact with, said first and second sheets of glass (140 in Figure 8A; [0051]); wherein said luminescent layer includes a solid medium ([0051] - light transmissive binder material) containing a plurality of fluorophores, wherein said fluorophores are quantum dots, and wherein said quantum dots comprise CuInSexS2-x/ZnS core/shell structures ([0067]).
	While Edwards does disclose a light transmissive binder material, Edwards does not explicitly disclose a solid polymeric medium.
	Mayer discloses a luminescent concentrator and further discloses the medium is ethyl vinyl acetate or polyvinylbutyral ([0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the medium of Edwards with any of the transparent matrix materials disclosed by Mayer, including ethylene-vinyl acetate and polyvinylbutyral, because as evidenced by Mayer the use of ethylene-vinyl acetate or polyvinylbutyral for a solid medium in a luminescent concentrator amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using any of the materials 
	With regard to the limitation “wherein said medium has an index of refraction that is within 30% of the index of refraction of said first and second sheets of glass”, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 2, modified Edwards discloses all the claim limitations as set forth above. 
	With regard to the limitation "The luminescent concentrator of claim 1, in combination with a photovoltaic device which converts light into electricity", the limitation is directed to the manner in which the claimed luminescent concentrator is intended to be used.  The photovoltaic device is not part of the luminescent concentrator, therefore, is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 3, modified Edwards discloses all the claim limitations as set forth above.  
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 7, modified Edwards discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein said medium contacts said first and second sheets of glass across first and second non-reflective interfaces", the materials of the medium in modified Lunt are the same as those described for the medium in the instant specification; when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 10, modified Edwards discloses all the claim limitations as set forth above.
The limitation “wherein said medium was cured in between said sheets of glass” is directed to the manner in which the device is made and it is noted that even though 
Regarding claim 12, modified Edwards discloses all the claim limitations as set forth above. 
With regard to the limitation "said plurality of fluorophores has a quantum yield of at least 20%, at least 40%, at least 60%, at least 80%, at least 90%, or near 100%", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, modified Edwards discloses all the claim limitations as set forth above.  
With regard to the limitation "wherein said plurality of fluorophores has an emission peak between 400 nm and 1300 nm", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Modified Edwards does not explicitly disclose wherein said fluorophores have a self-absorption of less than 50% of their photoluminescence across the integrated spectrum over distances of at least 1 mm, at least 1 cm, at least 1 m, or at least 10 m, however, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 15, modified Edwards discloses all the claim limitations as set forth above.  
Modified Edwards does not explicitly disclose wherein said fluorophores have a Stokes shift of greater than 50 meV, greater than 100 meV, greater than 200 meV, or greater than 300 meV, however, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

The limitation “wherein said medium was made by an extrusion process” is directed to the manner in which the device was made and it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Regarding claim 17, modified Edwards discloses all the claim limitations as set forth above.  Modified Edwards further discloses the first and second sheets of glass are curved (Edwards - [0050]).
Regarding claim 18, modified Edwards discloses all the claim limitations as set forth above. Modified Edwards further discloses said fluorophores have a photoluminescence (Edwards - [0055]), and the luminescent concentrator further comprises at least one coating on at least one of said sheets of glass that selectively reflects said photoluminescence (Edwards - 150; [0070] L4, [0071]; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components).
Regarding claim 21, modified Edwards discloses all the claim limitations as set forth above.
With regard to the limitation "The luminescent concentrator of claim 1, in combination with an insulated glass unit", the limitation is directed to the manner in which the claimed luminescent concentrator is intended to be used.  The insulated glass unit is not part of the luminescent concentrator, and therefore is not positively recited. A 
Regarding claim 22, modified Edwards discloses all the claim limitations as set forth above.
With regard to the limitation "The luminescent concentrator of claim 1, in combination with a third sheet of glass", the limitation is directed to the manner in which the claimed luminescent concentrator is intended to be used.  The third sheet of glass is not part of the luminescent concentrator, and therefore is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 23, modified Edwards discloses all the claim limitations as set forth above.  
The limitation "The luminescent concentrator of claim 1, in combination with a window frame" is directed to the manner in which the claimed luminescent concentrator is intended to be used.  The window frame is not part of the luminescent concentrator, and therefore is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 24, modified Edwards discloses all the claim limitations as set forth above.  

Regarding claim 25, modified Edwards discloses all the claim limitations as set forth above.  
The limitation "The luminescent concentrator of claim 1, in combination with a building structure" is directed to the manner in which the claimed luminescent concentrator is intended to be used.  The building structure is not part of the luminescent concentrator, and therefore is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 33, modified Edwards discloses all the claim limitations as set forth above. Modified Edwards further discloses said fluorophores are quantum dots comprising CuInS2 (Edwards - [0064]).
Regarding claim 34, modified Edwards discloses all the claim limitations as set forth above. Modified Edwards further discloses said fluorophores are quantum dots comprising CuInSe2 (Edwards - [0064]).

Regarding claim 36, modified Edwards discloses all the claim limitations as set forth above. Modified Edwards further discloses said fluorophores are quantum dots comprising ZnSe (Edwards - [0067]).
Regarding claim 38, modified Edwards discloses all the claim limitations as set forth above.
With regard to the limitation "said waveguide causes light to propagate therethrough via total internal reflection", Edwards discloses waveguide material ([0083] L26).  The disclosed waveguide material necessarily has the capability to cause light to propagate therethrough via total internal reflection.
Claims 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2014/0117253) in view of Mayer et al. (US 2012/0222723) as applied to claim 1 above, and further in view of Lunt et al. (US 2014/0130864).
	Regarding claim 9, modified Edwards discloses all the claim limitations as set forth above.  
	Modified Edwards does not explicitly disclose the first and second sheets of glass contain less than 1% iron, less than 0.1% iron, or less than 0.01% iron.
Lunt discloses a luminescent concentrator and further discloses wherein said first and second sheets of glass contain low iron glass ([0068] – the glass disclosed contains less than 1% iron).

Regarding claim 19, modified Edwards discloses all the claim limitations as set forth above. 
Modified Edwards does not explicitly disclose at least one coating on at least one of said sheets of glass that reduces the reflection of sunlight.
Lunt discloses a luminescent concentrator and further discloses at least one coating on at least one of said sheets of glass that reduces the reflection of sunlight ([0022], [0072]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an anti-reflective coating, as disclosed by Lunt, on one of the glass sheets of modified Edwards, in order to maximize the amount of sunlight transmitted.
Regarding claim 20, modified Edwards discloses all the claim limitations as set forth above.
Modified Edwards does not explicitly disclose at least one low-emissivity coating on at least one of said sheets of glass.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a low-emissivity coating, as disclosed by Lunt, on at least one of the sheets of glass of modified Edwards, because as evidenced by Lunt, the use of a low-emissivity coating on a glass substrate of a luminescent concentrator amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a low-emissivity coating on the glass substrate(s) of modified Edwards based on the teaching of Lunt.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2014/0117253) in view of Mayer et al. (US 2012/0222723) as applied to claim 1 above, and further in view of Whitehead (US 4,260,220).
Regarding claim 38, modified Edwards discloses all the claim limitations as set forth above.
	Edwards discloses the light tube 200 may be filled in part with a waveguide material ([0083]).  Edwards further discloses the inner surface of the light tube 200 is highly reflective to facilitate the efficient transport of the modified daylight emission product 120 from the first surface 230 to the second surface 240 ([0084]).  Edwards further discloses the light tube 200 may be fabricated from any suitable material ([0084]).  Edwards does not explicitly disclose said waveguide causes light to propagate therethrough via total internal reflection.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light tube of Edwards such that light is propagated therethrough via total internal reflection, as disclosed by Whitehead, because as taught by Whitehead, light is guided efficiently (C1/L55).  
Claims 1-3, 6-7, 9-10, 12-16, 18-25, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lunt et al. (US 2014/0130864) in view of Mayer et al. (US 2012/0222723).
	Regarding claims 1, 6, and 33-37, Lunt discloses a luminescent concentrator (abstract) comprising: a waveguide ([0042] L6) containing first and second sheets of glass ([0042] L7; L10-11 disclose layered dyed sheets as strata between alternating stacks of the substrate); a luminescent layer disposed between and in direct contact with, said first and second sheets of glass; wherein said luminescent layer includes a solid medium ([0039] discloses a luminophore concentration embedded in a host) containing a plurality of fluorophores (18, [0054]).
	While Lunt does disclose a luminophore concentration embedded in a host ([0039]), Lunt does not explicitly disclose a solid polymeric medium.
	Mayer discloses a luminescent concentrator and further discloses the medium is ethyl vinyl acetate or polyvinylbutyral ([0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the host of Lunt with any of the transparent matrix materials disclosed by Mayer, including ethylene-vinyl acetate and polyvinylbutyral, because as 
Lunt does not explicitly disclose said fluorophores wherein are quantum dots comprising a material selected from the group consisting of CuInS2, CuInSe2, ZnS, ZnSe, CuInSexS2-x/ZnS core/shell structures, and alloys of the same.
Mayer discloses quantum dots including CuInS2, CuInSe2, ZnS, and ZnSe as possible luminescent concentrator materials ([0070]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the luminescent layer of Lunt with any of the quantum dot materials disclosed by Mayer, including CuInS2, CuInSe2, ZnS, or ZnSe, because the use of any of the quantum dot materials disclosed by Mayer amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using any of the quantum dot materials disclosed by Mayer in the luminescent layer of Lunt.
	With regard to the limitation “wherein said medium has an index of refraction that is within 30% of the index of refraction of said first and second sheets of glass”, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 2, modified Lunt discloses all the claim limitations as set forth above. 
	While modified Lunt does disclose the luminescent concentrator in combination with a photovoltaic device which converts light into electricity (Lunt - 33 in Fig. 1), the limitation "The luminescent concentrator of claim 1, in combination with a photovoltaic device which converts light into electricity" is directed to the manner in which the claimed luminescent concentrator is intended to be used.  The photovoltaic device is not part of the luminescent concentrator, therefore, is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 3, modified Lunt discloses all the claim limitations as set forth above.  Lunt further discloses said luminescent layer has an average visible transmittance of >70% (Lunt - [0021]; [0007] discloses 21.5% visible light absorption efficiency).  Therefore, the claim limitations requiring at least 1%, at least 5%, at least 10%, and at least 20% incident visible light absorption is met by this disclosure.  Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 7, modified Lunt discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein said medium contacts said first and second sheets of glass across first and second non-reflective interfaces", the materials of the medium in modified Lunt are the same as those described for the medium in the instant specification; when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 9, modified Lunt discloses all the claim limitations as set forth above.  Lunt further discloses wherein said first and second sheets of glass contain low iron glass ([0068] – the glass disclosed contains less than 1% iron).
Regarding claim 10, modified Lunt discloses all the claim limitations as set forth above.
The limitation “wherein said medium was cured in between said sheets of glass” is directed to the manner in which the device is made and it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, modified Lunt discloses all the claim limitations as set forth above.  Lunt further discloses wherein said plurality of fluorophores has an emission peak of 800 nm (Lunt - [0019]; [0070]).  Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 14, modified Lunt discloses all the claim limitations as set forth above.  
Lunt does not explicitly disclose wherein said fluorophores have a self-absorption of less than 50% of their photoluminescence across the integrated spectrum over distances of at least 1 mm, at least 1 cm, at least 1 m, or at least 10 m, however, when prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 15, modified Lunt discloses all the claim limitations as set forth above.  
Lunt does not explicitly disclose wherein said fluorophores have a Stokes shift of greater than 50 meV, greater than 100 meV, greater than 200 meV, or greater than 300 meV, however, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 16, modified Lunt discloses all the claim limitations as set forth above.
The limitation “wherein said medium was made by an extrusion process” is directed to the manner in which the device was made and it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.

Regarding claim 19, modified Lunt discloses all the claim limitations as set forth above.  Lunt further discloses at least one coating on at least one of said sheets of glass that reduces the reflection of sunlight ([0022], [0072]).
Regarding claim 20, modified Lunt discloses all the claim limitations as set forth above.  Lunt further discloses at least one low-emissivity coating on at least one of said sheets of glass ([0072]).
Regarding claim 21, modified Lunt discloses all the claim limitations as set forth above.
With regard to the limitation "The luminescent concentrator of claim 1, in combination with an insulated glass unit", the limitation is directed to the manner in which the claimed luminescent concentrator is intended to be used.  The insulated glass unit is not part of the luminescent concentrator, and therefore is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 22, modified Lunt discloses all the claim limitations as set forth above.
With regard to the limitation "The luminescent concentrator of claim 1, in combination with a third sheet of glass", the limitation is directed to the manner in which the claimed luminescent concentrator is intended to be used.  The third sheet of glass is 
Regarding claim 23, modified Lunt discloses all the claim limitations as set forth above.  
While Lunt discloses the luminescent concentrator in combination with a window frame ([0020]), the limitation "The luminescent concentrator of claim 1, in combination with a window frame" is directed to the manner in which the claimed luminescent concentrator is intended to be used.  The window frame is not part of the luminescent concentrator, and therefore is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 24, modified Lunt discloses all the claim limitations as set forth above.  
While Lunt discloses the luminescent concentrator in combination with a vehicle ([0020]), the limitation "The luminescent concentrator of claim 1, in combination with a vehicle" is directed to the manner in which the claimed luminescent concentrator is intended to be used.  The vehicle is not part of the luminescent concentrator, and therefore is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the 
Regarding claim 25, modified Lunt discloses all the claim limitations as set forth above.  
While Lunt discloses the luminescent concentrator in combination with a building structure ([0020]), the limitation "The luminescent concentrator of claim 1, in combination with a building structure" is directed to the manner in which the claimed luminescent concentrator is intended to be used.  The building structure is not part of the luminescent concentrator, and therefore is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 38, modified Lunt discloses all the claim limitations as set forth above. Modified Lunt further discloses said waveguide causes light to propagate therethrough via total internal reflection (Lunt - [0011]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt et al. (US 2014/0130864) in view of Mayer et al. (US 2012/0222723) as applied to claim 1 above, and further in view of Yaba et al. (US 5,149,351).
Regarding claim 17, modified Lunt discloses all the claim limitations as set forth above.  
While modified Lunt does disclose the first and second sheets of glass form a window in an automotive vehicle (Lunt - [0002], [0020]), modified Lunt does not explicitly disclose the first and second sheets of glass are curved.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and second sheets of glass in modified Lunt, as curved sheets of glass, as disclosed by Yaba, because the shape is a known shape used in automobile windows and one of ordinary skill in the art would have found obvious to modify the shape of the sheets of glass absent persuasive evidence that the particular configuration claimed was significant.

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that claims explicitly recite a waveguide.  	In response to applicant's argument, as set forth in the office action, Edwards discloses waveguide material ([0083] L26). As set forth in rejection of new claim 38, the disclosed waveguide material necessarily has the capability to cause light to propagate therethrough via total internal reflection.  Additionally, as set forth in the office action, Whitehead discloses a light guide for transmitting light (C1/L53) and further discloses light propagating therethrough via total internal reflection (C2/L55-56).
Applicant argues that Lunt does not teach a luminescent layer disposed between, and in direct contact with, said first and second sheets of glass, wherein said luminescent layer includes a solid medium containing a plurality of fluorophores, and wherein said fluorophores are quantum dots. In response to applicant's argument, as set forth in the office action, Lunt discloses a waveguide ([0042] L6) containing first and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/TAMIR AYAD/           Primary Examiner, Art Unit 1726